DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 9/19/22 is acknowledged.  The examiner notes that the claims of group I have been canceled, and therefore the previous restriction is withdrawn as it no longer applies.
Newly submitted claims 67-76 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, original claim(s) 25-26, 29-30, 32-39, 41-43, 47, drawn to an automatic sample processing system with an imaging device.
Group II, newly presented claim(s) 67-76, drawn to a system for processing with a controller to index.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of sectioning a sample, and a tissue capture device that directs fluidic force to transfer the section onto a transport material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of McCormick, J (US 5156019; hereinafter “McCormick”; already of record) or Daniel et al (US 20160290895; hereinafter “Daniel”; already of record) or Ragan, T (US 20120208184; hereinafter “Ragan”; already of record).  McCormick teaches of sectioning a sample, and transporting each section (McCormick teaches sectioning of the sample with 18 and then transporting each sample on transport 24; Fig. 1, col. 2 line 54-col. 4 line 25). Daniel teaches of sectioning a sample, and transporting each section (Daniel teaches sectioning the sample with 110 and then transporting the sample using fluid flow; Figs. 1A [67]). Ragan teaches an automatic sample processing system (Ragan; Title) comprising: a sectioning tool (Ragan; #806 Fig. 9 [56], and [42, 52, 54, 58, 61]) to section, from a blockface of a tissue sample, one or more tissue sections for processing; and a transport system including a tissue capture device that directs a fluidic force at each tissue section (Ragan teaches a transport system/ tissue capture device 812 which directs fluid flow force; [56-58] Fig. 9. Ragan also teaches transport system 68 which includes fluid flow; Fig. 2A, claims 23-24. Ragan also teaches capture system; [52]).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 67-76 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/19, 8/26/19, 10/8/21, 10/8/21, 3/3/22, 9/19/22, 9/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 25-26, 29-30, 32-39, 41-43, 47, 67-76 are pending, with claims 25-26, 29-30, 32-39, 41-43, 47 being examined and claims 67-76 deemed withdrawn.
Claim Objection
Claims 41-43 are objected to as they do not include a comma after reciting the claim on which they depend.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26, 29-30, 32-39, 41-43, 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 25, it is unclear what a tissue capture device as recited in line 5 is attempting to define.  What is a tissue capture device?  Is capturing required and/or achieved somehow? This is not a clear or defined structure in the art.  How does the device direct a fluid force, and what structure is required to direct this force?
Regarding lines 5-7 of claim 25, it is unclear what structures applicants are intending to require.  The transport system appears to only require a tissue capture device.  The fluid bath and transport material do not appear to be required as they are not positively recited, yet components of the tissue capture device appear to be relative to the fluid bath and transport material.  Additionally, the transport system, which is not positively recited, is also related to the processing station in line 8. Due to the relativity of the claimed tissue capture device and the unclaimed fluid bath and transport material, it is unclear what would or would not infringe on the invention if a fluid bath and/or transport material were not present. 
With respect to line 9 of claim 25, it is unclear how the container stores each tissue section.  Is the section somehow transferred to the container?  How is each tissue section in the storage container or moved to the storage container when the sections are already recited as being on the transport system in line 8?
As to line 10 of claim 25, it is unclear where the imaging device images the tissue section. Where are images taken and how does the imaging device relate to the other features of the claim?  Are the images of the tissue section in the storage or on the transport material, or somewhere else?
Claims 26, 29-30, 32-39, 41-43, 47 are rejected based on further claim dependency.
As to claim 26, it is unclear what applicants are defining by a capstan inlet manifold.  This is not a known term of the art, and it is unclear what would or would not meet this limitation.  When googling the term, no specific definition or structure is defined.  What is the manifold?  Where is the manifold located?  How does the manifold function in relation to the transport material?  Additionally, it is unclear what applicants are intending to further define in claim 26.  The transport material is not positively recited and does not further define the system, and the manifold is a function of the unclaimed transport material. However, the manifold is then attempting to be defined, and it is unclear what applicants’ intent is.
Regarding claim 29, it is unclear what structure applicants are intending to define by a secondary assay.  An assay is not a structure. What is a secondary assay?  Also, what is secondary?  Are applicants intending to require two assays? An assay is a method/function, and it is unclear what does this function. Also, what is further imaging?  Are applicants attempting to define more imaging beyond what is required in claim 25?
As to claim 32, it is unclear where the film enveloping system is in relation to the other structures.  Where does enveloping take place? Is it before or after transport, or during transport, or is it after imaging?  What structure does the enveloping take place with respect to?  Additionally, how is a film used and where is the film?  What or how is the tissue section enveloped?
As to claim 33, it is unclear where the gas source is located.  The gas source has not been described relative to any other structures of the system and it is unclear where the gas source is located. Further, where is the tissue that has gas pulsed? 
Regarding claims 25 and 34, it is unclear how the tissue capture device of claim 25 would work without the structure of claim 34.  Is the directed fluid of claim 34 the fluid for the fluidic force of claim 25?
In regards to claim 35, it is unclear where the enveloping fluid is located.  How is the enveloping fluid applied?  The fluid is recited and it is not related to any structure of the system and it is unclear where this fluid is located or how it functionally relates to any of the other recited limitations. Additionally, it is unclear what an enveloping fluid is defining since “enveloping” is not a clear definitive term describing what fluid would or would not be required.
Regarding a sample of claim 35, it is unclear what sample applicants are referring to. Is this a new sample or the previous sample of claim 25?
As to claim 36, the transport system is only described previously as having a tissue capture device, and it is unclear what portion is being defined if not the tissue capture device.  Additionally, it is unclear how the portion is functionalized.  What does functionalized mean, and how is the portion functionalized?
With respect to claim 38, it is unclear a container can be defined by a substrate, a belt, a tape or a film.  The recited alternatives of a substrate, a belt, a tape or a film do not inherently form a container or enclosure, and this creates ambiguity as to what applicants intend to define by the term container.
Regarding claim 41, it is unclear what a gap between support arms is defining or defined by.  A gap and/or support arms of what?  It is unclear where or what the gap and/or support arms are defining as there is no discussion of any structure which includes these features.
As to claim 42, it is unclear how a porous cylinder transports.  Applicants have only defined a porous cylinder and it is unclear what or how a cylinder alone would transport without further clarification.
In regards to claim 43, it is unclear what an indexing system is attempting to define, and further unclear how this is different from the data processor of claim 25 which already stores images.  How does the indexing system differ from the data processor?
As to claim 47, it is unclear how a light source is different from the imaging device of claim 25.  Does the imaging device of claim 25 not require this source?
With respect to claim 47, it is unclear how an intake manifold or porous member transport.  What does an intake manifold do and how does it transport?  Similarly, how does a porous member transfer?  It is unclear how these devices transfer alone without further clarification. How do the manifold, belt, and porous member all relate to one another?
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26, 29-30, 34-35, 37-39, 41, 43 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ragan, T (US 20120208184; hereinafter “Ragan”; already of record).
As to claim 25, Ragan teaches an automatic sample processing system (Ragan; Title) comprising: 
a sectioning tool (Ragan; #806 Fig. 9 [56], and [42, 52, 54, 58, 61]) to section, from a blockface of a tissue sample, one or more tissue sections for processing; 
a transport system to transport each tissue section removed from the tissue sample, the transport system including a tissue capture device that directs a fluidic force at each tissue section such that each tissue section is received on a transport material that removes each tissue section from a fluid bath (Ragan teaches a transport system/ tissue capture device 812 which directs fluid flow force; [56-58] Fig. 9. Ragan also teaches transport system 68 which includes fluid flow; Fig. 2A, claims 23-24. Ragan also teaches capture system; [52]); 
a processing station that receives each tissue section from the transport system (The examiner notes that a processing station is a broad region of space that does any processing, which is any process, and that Ragan teaches the end portion of the transfer tube as the process station; Fig. 9. Ragan teaches various processing including storage stations; Fig. 2A [35], claims 23-24. Ragan also teaches various processing steps that are performed on the tissue section; [112-115] Fig. 6, 7. Ragan teaches further post processing; [52] Fig. 6. Ragan teaches that images can be taken during/before sectioning and after sectioning [35] and also can be transported for imaging after sectioning by the transport system which can include fluid flow; claims 23-24 Fig. 2A, Fig. 9 [56].); 
a storage container that stores each tissue section (Ragan; #814, Fig. 9 [56, 57]); 
an imaging device that images each tissue section (Ragan teaches imaging before using #45 and imaging after sectioning #74; [35, 105, 115]. Ragan teaches imaging before; [52] Fig. 6.  Ragan teaches reimaging after storage in the storage container; [52, 53, 61] Fig. 7. Ragan also teaches imaging at 804 in Figure 9); and 
a data processor that stores images of each tissue section (Ragan teaches processor to control the system components and process/analyze/store images; [35, 55]). 
Note: The instant Claims contain a large amount of functional language (ex: “to section…”, “to transport...”, “that stores...”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 26, Ragan teaches the system of claim 25, wherein the transport material is a conveyor belt that moves relative to a capstan inlet manifold, the capstan inlet manifold having a cross-section that is one of cylindrical, wedge-type, or elongated (The examiner notes that the transport material is not positively recited, and what it is defined by is a matter of intended use/function and does not further define the system of claim 25.  Nonetheless, Ragan does teach that the fluidic flow device can be a conveyor belt; [56]). 
As to claim 29, Ragan teaches the system of claim 25, further comprising a secondary assay that is applied to the one or more tissue sections after sectioning and before further imaging (As best understood, Ragan also teaches various processing steps that are performed on the tissue section; [112-115] Fig. 6, 7, 8).  
As to claim 30, Ragan teaches the system of claim 25, wherein the imaging device includes a serial two-photon tomography system, a two-photon microscopy imaging system, or an optical coherence tomography system (Ragan; [9, 10, 33-34, 61, 89, 96, 103, 115]).  
As to claim 34, Ragan teaches the system of claim 25, wherein the tissue capture device includes a fluid source to direct a fluid at each tissue section after sectioning to direct the tissue section to the transport material (Ragan teaches a transport system/ tissue capture device 812 which directs fluid flow force; [56-58] Fig. 9. Ragan also teaches transport system 68 which includes fluid flow; Fig. 2A, claims 23-24. Ragan also teaches capture system; [52]).
As to claim 35, Ragan teaches the system of claim 25, further comprising an enveloping fluid that is applied to a sample surface (As best understood, Ragan teaches fluids being applied to the sample; [112-115] Fig. 6, 7, 8).  
As to claim 37, Ragan teaches the system of claim 25, wherein the tissue sample is embedded in at least one of agar, agarose, or polyacrylamide, or hydrogel (Ragan; [39, 92, 107]).  
As to claim 38, Ragan teaches the system of claim 25, wherein the storage container is one of a well, a substrate, a belt, a tape, or a film (Ragan; #814, Fig. 9 [56, 57]).
As to claim 39, Ragan teaches the system of claim 25, wherein the data processor processes image data (Ragan; [35, 55], Fig. 6-8).  
As to claim 41, Ragan teaches the system of claim 25 wherein the sectioning tool includes at least one of a vibrating blade microtome or a blade positioned relative to a gap between support arms (Ragan teaches a vibratome; #806 Fig. 9 [56], and [42, 52, 54, 58, 61]).  
As to claim 43, Ragan teaches the system of claim 25 further comprising an indexing system that stores the images and a storage location in a memory device (Ragan; [35, 55], Fig. 6-8. Ragan also teaches indexing [51-53, 55, 57]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ragan in view of Hayworth et al (US 20100323445; hereinafter “Hayworth”; already of record).
As to claim 32, Ragan teaches the system of claim 25 (see above).
Ragan does not specifically teach a film enveloping system to envelope and protect each tissue section after sectioning using a film.  However, Hayworth teaches the analogous art of a sample processing system which sections tissues (Hayworth; Title, Fig. 9B) where the tissues collected by the transport system are protected using a film enveloping system (Hayworth teaches the transport system as the belt to transfer tissue 402 after sectioning to enveloping system 618 which seals and envelopes the tissue on the belt; [171] Fig. 9B-9D). It would have been obvious to one of ordinary skill in the art to have modified the transport system or storage section of Ragan to include the enveloping system of Hayworth because Hayworth teaches that sealing the tissue helps to preserve the tissue samples for imaging (Ragan; [18, 19, 171])

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ragan in view of Fujimoto et al (US 7966091; hereinafter “Fujimoto”).
As to claim 36, Ragan teaches the system of claim 25, with the transport system (see above). 
Ragan does not specifically teach a portion of the transport system is functionalized to enhance chemical bonding or electrostatic attraction and adhere each tissue section after sectioning to the transport system.  However, Fujimoto teaches the analogous art of a sample processing system which sections tissues (Fujimoto; Fig. 5) with a transport system functionalized to enhance chemical bonding or electrostatic attraction and adhere each tissue section after sectioning to the transport system (Fujimoto teaches that the tissue section is electrostatically absorbed to the transport system; col. 11 line 48-52, col. 15 line 55-58, Fig. 5). It would have been obvious to one of ordinary skill in the art to have modified the transport system of Ragan to include an electrostatic attraction force to adhere the tissue as in Fujimoto because Fujimoto teaches that using an electrostatic force helps to attract the tissue slice to the transport system (col. 11 line 48-52, col. 15 line 55-58, Fig. 5)

Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ragan in view of Voneiff et al (US 6387653; hereinafter “Voneiff”; already of record).
As to claim 33, Ragan teaches the system of claim 25 (see above).  
Ragan does not specifically teach a gas source to direct a pulse of gas at each tissue section. However, Voneiff teaches the analogous art of a sample processing system which cuts and processes tissue sections (Voneiff; Title, Fig. 1, 2, 5) with a gas source to direct a pulse of gas at each tissue section (Voneiff teaches that the rollers use positive air pressure to move the tissue sections away from the microtome sections and onto the slides; Fig. 2, 5, col. 9 line 28-33, col. 13 line 65-col. 14 line 10). It would have been obvious to one of ordinary skill in the art to have modified the tissue transport system of Ragan to have used gas to remove the tissue section as in Voneiff because Voneiff teaches that positive pressure helps to remove the tissue slice from the transport system (Voneiff; col. 9 line 28-33, col. 13 line 65-col. 14 line 10).
As to claim 42, Ragan teaches the system of claim 25 (see above).   
Although Ragan does teach that the tissue transport system can be based on fluid flow or moved via tape (Ragan; [56]), Ragan does not specifically teach the transport system includes a porous cylinder. However, Voneiff teaches the analogous art of a sample processing system which cuts and processes tissue sections (Voneiff; Title, Fig. 1, 2, 5) with a transport system that includes a porous cylinder (Voneiff teaches rollers to remove the samples from the microtome where the rollers are porous; Fig. 2, 5 col. 8 line 25-30, col. 13 line 12-18). It would have been obvious to one of ordinary skill in the art to have modified the tissue transport system of Ragan to have a porous roller as in Voneiff because Voneiff teaches that porous rollers help to facilitate adhesion and release of the sample slice (Voneiff; col. 8 line 25-30, col. 13 line 12-18).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Ragan in view of Voneiff and in view of Isagawa et al (US 20140041500; hereinafter “Isagawa”).
As to claim 47, Ragan teaches the system of claim 25 (see above).
Although Ragan does teach that the tissue transport system can be based on fluid flow or moved via tape (Ragan; [56]), Ragan does not specifically teach wherein the transport system includes an intake manifold, a belt, and a porous member. However, Voneiff teaches the analogous art of a sample processing system which cuts and processes tissue sections (Voneiff; Title, Fig. 1, 2, 5) with a transport system that includes an intake manifold, a belt, and a porous member (Voneiff teaches rollers to remove the samples from the microtome where the rollers are porous, where the rollers serve as a manifold by having negative pressure applied which attracts tissue to the roller, and where the roller connect to a belt; Fig. 2, 5, col. 7 line 40-col. 8 line 14, col. 8 line 25-30 and line 45-50, col. 13 line 12-18 and 45-55). It would have been obvious to one of ordinary skill in the art to have modified the tissue transport system of Ragan to have an intake manifold, a belt, and a porous member as in Voneiff because Voneiff teaches that using the intake manifold, belt, and porous member, help to facilitate adhesion and release of the sample slice while also moving the tissue slide away from the sample block for further processing (Voneiff; col. 7 line 40-col. 8 line 14, col. 8 line 25-30 and line 45-50, col. 13 line 12-18 and 45-55).
Modified Ragan does not specifically teach a light source to illuminate each tissue section on the belt for imaging. However, Isagawa teaches the analogous art of a sample processing system (Isagawa; Title, Fig. 1) with a light source to illuminate the tissue on a belt for imaging the tissue section (Isagawa teaches imaging unit 3 to image tissue on belt; Fig. 1, [40, 51]). It would have been obvious to one of ordinary skill in the art to have modified the transport system with the belt for transporting the tissue of modified Ragan to include the imaging unit of Isagawa because Isagawa teaches that imaging the tissue ensures that enough of the specimen has been exposed (Isagawa; [40, 51]).

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Hayworth teaches a roller in the liquid bath.
	Daniel teaches electrostatic force for the tape and slide; Figs. 1-2. Daniel also teaches variants of sample transport in Fig. 1. 
	Slonicki, A (US 4190472; hereinafter “Slonicki”) teaches an imager with a light source on conveyor belt; Fig. 6 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798